11-2480-ag
         Jiang v. Holder
                                                                                         BIA
                                                                                 A099 568 354


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROSEMARY S. POOLER,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _________________________________________
12
13       DE TUAN JIANG,
14                Petitioner,
15
16                         v.                                     11-2480-ag
17                                                                NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                De Tuan Jiang, pro se, New York,
25                                      N.Y.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney General;
28                                      Stephen J. Flynn, Assistant Director;
29                                      Janette L. Allen, Attorney, Office of
30                                      Immigration Litigation, United States
31                                      Department of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Petitioner De Tuan Jiang, a native and citizen of the

6    People’s Republic of China, seeks review of a May 24, 2011,

7    decision of the BIA denying his motion to reopen.     In re De

8    Tuan Jiang, No. A099 568 354 (B.I.A. May 24, 2011).    We assume

9    the parties’ familiarity with the underlying facts and

10   procedural history of the case.

11       The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

13   2008).   Contrary to Jiang’s assertion that the BIA applied the

14   wrong standard by requiring him to establish that he would

15   “likely” face persecution, the BIA explicitly applied the

16   appropriate prima facie standard, and noted that Jiang failed

17   to submit any evidence that “Chinese authorities are aware, or

18   are likely to become aware, of” his conversion to Catholicism

19   as required to ultimately establish a well-founded fear of

20   persecution under our case law.    See id. at 168 (recognizing

21   that an alien’s “ability to secure reopening depends on a

22   demonstration of prima facie eligibility for [relief], which

23   means []he must show a ‘realistic chance’ that []he will be

                                    2
1    able to obtain such relief”); see also Hongsheng Leng v.

2    Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“[T]o establish a

3    well-founded fear of persecution in the absence of any

4    evidence of past persecution, an alien must make some showing

5    that authorities in his country of nationality are either

6    aware of his activities or likely to become aware of his

7    activities.”).   Jiang’s failure to submit such evidence

8    supported the BIA’s determination that he failed to

9    demonstrate his prima facie eligibility for relief and formed

10   an adequate basis for denying his motion to reopen.   See

11   Hongsheng Leng, 528 F.3d at 143; see also INS v. Abudu, 485

12   U.S. 94, 104-05 (1988).

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk




                                    3